DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,885,228 to Rosenman et al. (hereinafter “Rosenman”) in view of U.S. Patent No. 5,865,791 to Whayne et al. (hereinafter “Whayne”).
For claim 25, Rosenman discloses a method for measuring an opening of an atrium of a subject (Abstract) (also see col. 5, lines 14-32) (Examiner’s Note: a skilled artisan understanding the “valve annulus” to be the mitral valve and the mitral annulus, as the tricuspid valve is typically not described as having any type of “annulus.”  Also, the mitral valve being in the left atrium), the method comprising:
inserting a catheter into the atrium of the subject (col. 5, lines 14-32) (also see col. 3, lines 27-33);
thereafter, deploying at least one loop from a wall of the catheter (col. 5, lines 14-32), such that a distal end of the loop is distal to a distal end of the catheter (“[a]lternatively, the ring 102 may be a flexible ring which simple extends from the distal end of the shaft…,” col. 5, lines 25-28); and
thereafter, using the loop to measure the opening (col. 5, lines 14-32).
Rosenman does not expressly disclose that the opening of an atrium is an opening of an appendage of an atrium, and inserting a catheter using a transvenous approach.
However, Whayne teaches directing a catheter to the area of an opening of an appendage of an atrium (Abstract) (col. 2, lines 11-14), and inserting a catheter using a transvenous approach (col. 2, lines 11-14) (also see col. 4, line 56 – col. 5, line 10).
It would have been obvious to a skilled artisan to modify Rosenman such that the opening of an atrium is an opening of an appendage of an atrium, in view of the teachings of Whayne, for the obvious advantage of measuring the opening of the appendage of the atrium so that a closing of the opening of the appendage can be performed based on the size of the opening (such as is the intention of Whayne).  It would have been obvious to a skilled artisan to modify Rosenman to include inserting a catheter using a transvenous approach, in view of the teachings of Whayne, for the obvious advantage of increasing patient comfort by not having to perform the method transcutaneously.
For claim 26, Rosenman further discloses wherein deploying the loop from the wall of the catheter comprises deploying the loop from a lateral wall of the catheter (as can be seen in Figs. 8-10).
For claim 27, Rosenman, as modified, further discloses wherein the method comprises measuring an opening of an appendage of a left atrium of the subject (col. 5, lines 14-32 of Rosenman).
For claim 28, Rosenman does not expressly disclose wherein deploying the loop comprises deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees.
However, Whayne teaches wherein deploying the loop comprises deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees (as can be seen in Fig. 35).
It would have been obvious to a skilled artisan to modify Rosenman wherein deploying the loop comprises deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees, in view of the teachings of Whayne, because such a modification would be the simple substitution of the position of Rosenman’s ring with respect to the catheter that would lead to the predictable result of being able to measure the valve annulus.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenman in view of Whayne, and further in view of U.S. Patent Application Publication No. 2015/0173592 to Leeflang et al. (hereinafter “Leeflang”).
For claim 29, Rosenman, as modified, further discloses wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium; and identifying the opening in response to the distal end of the loop reaching the opening (col. 5, lines 14-32, the ring 102 is at the distal end and is positioned in the opening before it is expands).
Rosenman and Whayne do not expressly disclose wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium.
However, Leeflang teaches moving the distal end of a catheter along a wall of a heart (para [0078]).
It would have been obvious to a skilled artisan to modify Rosenman wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium, in view of the teachings of Leeflang, because such a method step is a suitable method step for achieving Rosenman’s intended function of placing its ring inside of the valve annulus.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenman in view of Whayne, and further in view of U.S. Patent Application Publication No. 2016/0015513 to Lashinkski et al. (hereinafter “Lashinski”).
For claim 30, Rosenman further discloses do not expressly disclose in response to the measuring, selecting an implant of an appropriate size (col. 3, lines 18-21; col. 3, lines 47-50; and col. 6, lines 55-57).
Rosenman and Whayne do not expressly disclose delivering the implant to the opening, by passing the implant through the catheter; and implanting the implant in the opening.
However, Lashinski teaches delivering the implant to the opening, by passing the implant through the catheter (para [0008]-[0011]); and implanting the implant in the opening (para [0008]-[0011]).
It would have been obvious to a skilled artisan to modify Rosenman to include delivering the implant to the opening, by passing the implant through the catheter; and implanting the implant in the opening, in view of the teachings of Lashinski, for the obvious advantage of fixing and reshaping the mitral valve.
Response to Arguments
Applicant’s arguments filed 4/6/22 have been fully considered.
With respect to the 112 rejection, Applicant’s amendments are persuasive and thus the rejection is withdrawn.
With respect to the 103 rejection, Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791